Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 December 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14100635, filed on 5 January 2015.

Response to Amendment
The Amendment filed 07 December 2020 has been entered and fully considered. Claims 1-6, 12, and 15 are pending, of which no claims are new. The Amendment is fully supported by the specification.

Response to Arguments
Applicant's arguments filed 07 December 2020 have been fully considered but they are directed to the newly amended portion of the claims, which are addressed in the newly formed rejection below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 12, AND 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,603,411 B1 to DAVIES et al. in view of US 2010/0216489 A1 to GREEN et al. (hereinafter, “Green”).
Regarding Claim 1, Davies discloses An information processing apparatus comprising: 
a receiving unit that receives a notification to inquire about a state of availability of a user of the information processing apparatus to perform a method of communication, which is portable, from a different information processing apparatus (col 6, ln 20-30 -- watching and watched party, can have access to various networks via mobile phone, laptop, personal computer, etc.; col 7, ln 9-10 -- request from watching party); 
a determining unit that, if the notification is received by the receiving unit, determines whether the method of communication from the other information processing apparatus is acceptable in the state of availability of the user to perform the communication based on a location of the information processing apparatus and the method of the communication (col 7, ln 18-21 -- presence system determines whether watched party is available for contact; col 7, ln 24-27 -- best communication mode; col 12, ln 43-45 -- presence information consists of location, availability and capability).
Although Davies does not specifically disclose and a transmission controller that, if the determination unit determines that the communication from the other information processing apparatus is not acceptable in the state of availability of the user, withholds transmission of the state of availability of the user to perform the method of communication in reply to the notification until the user of the information processing apparatus is available to perform the method of communication, wherein the state of availability of the user of the information processing apparatus to perform the method of communication comprises whether the user of the information processing apparatus is available or unavailable to perform the method of communication, these limitations are considered obvious over Green.
In particular, Green discloses and a transmission controller that, if the determination unit determines that the communication from the other information processing apparatus is not acceptable in the state of availability of the user, withholds transmission of the state of availability of the user to perform the method of communication in reply to the  (para 0004; para 0030 -- presence message is not transferred when monitoring device is not in active mode (status of user device); para 0031 -- determines when presence message would be sent or withheld from delivery).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Davies to include withholding presence information based on the state of a user device, in order to prevent increased loading on the communication system over which the presence information is being sent. Such limitations also prevent lower battery life and overloading on devices that are involved in transferring and receiving presence information (see Green, para 0003).
Regarding Claim 2, Davies and Green disclose the information processing apparatus according to Claim 1. Davies further discloses wherein the transmission controller controls the transmission so as to transmit the state of availability of the user to perform communication as a reply to the notification received by the receiving unit only if the determining unit determines that the method of communication from the other information processing apparatus is acceptable in the state of availability of the user (col 7, ln 47-50 -- instead of rejecting request, if user is available and family member is sending request, request is allowed).  
The Examiner notes that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04). In this case, the claim limitations, "so as to transmit the state of the availability of the user as a reply to the notification received by the receiving unit only if the determining unit determines that the communication from the other information processing apparatus is acceptable in the state of the user” is not being given patentable weight since this limitation is simply expressing the intended result of a positively recited limitation. See also Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Although this clause has been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention. The examiner suggests amending the claims to positively recite the above limitations if the Applicant would like them to carry patentable weight.
Regarding Claim 3, Davies and Green disclose the information processing apparatus according to Claim 1. Davies further discloses wherein the receiving unit receives the method of communication from the other information processing apparatus, and wherein, if the notification is received by the receiving unit, the determining unit determines whether the method of communication received by the receiving unit is acceptable in the state of availability of the user to perform the communication (col 7, ln 18-21 -- presence system determines whether watched party is available for contact; col 7, ln 24-27 -- best communication mode; col 12, ln 43-45 -- presence information consists of location, availability and capability).
Regarding Claim 4, Davies and Green disclose the information processing apparatus according to Claim 2. Davies further discloses wherein the receiving unit receives the method of communication from the other information processing apparatus, and wherein, if the notification is received by the receiving unit, the determining unit determines whether the method of communication received by the receiving unit is acceptable in the state of communication of the user to perform the communication (col 7, ln 43-47 -- request to send an instant message, request is not accepted (i.e. refused request)).  
Regarding Claim 6, Davies and Green disclose the information processing apparatus according to Claim 1. Davies further discloses wherein, if the result of the determination by the determining unit is changed from the non-acceptable determination to the acceptable determination, the transmission controller controls the transmission to transmit the state of availability of the user to perform the method of communication (col 7, ln 34-37 -- when change of state of watched party occurs, notification is sent to watching party).
Regarding Claim 12, Davies discloses A non-transitory computer readable medium storing a program causing a computer to execute a process comprising: receiving a notification to inquire about a state of availability of a user of an own portable information processing apparatus to perform a method of communication from another information processing apparatus (col 6, ln 20-30 -- watching and watched party, can have access to various networks via mobile phone, laptop, personal computer, etc.; col 7, ln 9-10 -- request from watching party);  
(col 7, ln 18-21 -- presence system determines whether watched party is available for contact; col 7, ln 24-27 -- best communication mode; col 12, ln 43-45 -- presence information consists of location, availability and capability).
Although Davies does not specifically disclose wherein the state of availability of the user of the information processing apparatus to perform the method of communication comprises whether the user of the information processing apparatus is available or unavailable to perform the method of communication, and if the determining determines that the communication from the other information processing apparatus is not acceptable in the state of availability of the user to perform the communication, withholding transmission of the state of availability of the user to perform communication in reply to the notification, these limitations are considered obvious over Green.
In particular, Green discloses wherein the state of availability of the user of the information processing apparatus to perform the method of communication comprises whether the user of the information processing apparatus is available or unavailable to perform the method of communication, and if the determining determines that the communication from the other information processing apparatus is not acceptable in the state of availability of the user to perform the communication, withholding transmission of the state of availability of the user to perform communication in reply to the notification (para 0004; para 0030 -- presence message is not transferred when monitoring device is not in active mode (status of user device); para 0031 -- determines when presence message would be sent or withheld from delivery).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Davies to include withholding presence information based on the state of a user device, in order to prevent increased loading on the communication system over which the presence information is being sent. Such limitations also prevent lower battery life and overloading on devices that are involved in transferring and receiving presence information (see Green, para 0003).
Regarding Claim 15, Davies discloses An information processing method comprising:  - 56 -receiving a notification to inquire about a state of availability of a user of an own portable information processing apparatus to perform a (col 6, ln 20-30 -- watching and watched party, can have access to various networks via mobile phone, laptop, personal computer, etc.; col 7, ln 9-10 -- request from watching party),
determining, if the notification is received, whether the method of communication from the other information processing apparatus is acceptable in the state of availability of the user to perform the communication based on a location of the own information processing apparatus and the method of the communication (col 7, ln 18-21 -- presence system determines whether watched party is available for contact; col 7, ln 24-27 -- best communication mode; col 12, ln 43-45 -- presence information consists of location, availability and capability).
Although Davies does not specifically disclose wherein the state of availability of the user of the information processing apparatus to perform the method of communication comprises whether the user of the information processing apparatus is available or unavailable to perform the method of communication; and if the determining determines that the method of communication from the other information processing apparatus is not acceptable in the state of availability of the user to perform the communication, withholding transmission of the state of availability of the user to perform the method communication in reply to the notification until the user of the own portable information processing apparatus is available to perform the method of communication, these limitations are considered obvious over Green.
In particular, Green discloses wherein the state of availability of the user of the information processing apparatus to perform the method of communication comprises whether the user of the information processing apparatus is available or unavailable to perform the method of communication; if the determining determines that the method of communication from the other information processing apparatus is not acceptable in the state of availability of the user to perform the communication, withholding transmission of the state of availability of the user to perform the method communication in reply to the notification until the user of the own portable information processing apparatus is available to perform the method of communication (para 0004; para 0030 -- presence message is not transferred when monitoring device is not in active mode (status of user device); para 0031 -- determines when presence message would be sent or withheld from delivery).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Green, and further in view of US 2009/0055526 A1 to MIKAMI.
Regarding Claim 5, Davies discloses the information processing apparatus according to Claim 1, but does not specifically disclose wherein the receiving unit receives a request to cancel the notification from the other information processing apparatus after the receiving unit receives the notification, and wherein, if the cancel request is received by the receiving unit, the transmission controller controls the transmission to withhold the transmission of the state of availability of the user to perform the communication. However, these limitations are disclosed by Mikami.
In particular, Mikami discloses wherein the receiving unit receives a request to cancel the notification from the other information processing apparatus after the receiving unit receives the notification, and wherein, if the request to cancel the notification is received by the receiving unit, the transmission controller controls the transmission to withhold the transmission of the state of availability of the user to perform the communication (para 0294).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Davies to include canceling a request, because allowing the request to be canceled reduces unnecessary operations for each of the parties involved in requesting and providing presence information (Mikami, para 0294). This frees up transactions on the devices themselves, but also network traffic to from each of the devices and through the network.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 12, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,205,793 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,205,793 B2 with obvious wording variations. For example, comparing claims 1-6, 12, and 15 of the pending application with claims 1-3 of U.S. Patent No. 10,205,793 B2:
Pending Application 16/229,734
U.S. Patent No. 10,205,793 B2
1. An information processing apparatus comprising: a receiving unit that receives a notification to inquire about a state of availability of a user of the information processing apparatus to perform a method of communication, which is portable, from a different information processing apparatus, wherein the state of availability of the user of the information processing apparatus to perform the method of communication comprises whether the user of the information processing apparatus is available or unavailable to perform the method of communication; a determining unit that, if the notification is received by the receiving unit, determines whether communication from the other information processing apparatus is acceptable in the state of availability of the user to perform the communication based on a location of the user and a method of the communication; and a transmission controller that, if the determination unit determines that the communication from the other information processing apparatus is not acceptable in the state of availability of the user to perform the communication, withholds transmission of the state of availability of the user to perform communication in reply to the notification until the user of the information processing apparatus is available to perform the method of communication.

2. The information processing apparatus according to Claim 1, wherein the transmission controller controls the transmission so as to transmit the state of availability of the user to perform the communication as a reply to the notification received by the receiving unit only if the determining unit determines that the communication from the other information processing apparatus is acceptable in the state of the user.  

3. The information processing apparatus according to Claim 1, wherein the receiving unit receives the method of communication from the other information processing apparatus, and wherein, if the notification is received by the receiving unit, the determining unit determines whether the method of communication received by the receiving unit is acceptable in the state of availability of the user to perform the communication.  

4. The information processing apparatus according to Claim 2, wherein the receiving unit receives the method of 

5. The information processing apparatus according to Claim 1, wherein the receiving unit receives a request to cancel the notification from the other information processing apparatus after the receiving unit receives the notification, and wherein, if the cancel request is received by the receiving unit, the transmission controller controls the transmission so as not to transmit the state of the user.  

6. The information processing apparatus according to Claim 1, wherein, if the result of the determination by the determining unit is changed from the non-acceptable determination to the acceptable determination, the transmission controller controls the transmission so as to transmit the state of the user.

12. A non-transitory computer readable medium storing a program causing a computer to execute a process comprising: receiving a notification to inquire about a state of availability of a user of an own portable information processing apparatus to perform a method of communication from another information processing apparatus, wherein the state of availability of the user of the own portable information apparatus to perform the method of communication comprises whether the user of the own portable information processing apparatus is available or unavailable to perform the method of communication; - 54 -determining, if the notification is received, whether the communication from the other information processing apparatus is acceptable in the state of availability of the user to perform the communication based on a location of the user and a method of the communication; and if the determining determines that the communication from the other information processing apparatus is not acceptable in the state of availability of the user to perform the communication, withholding transmission of the state of availability of the user to perform communication in reply to the notification.

15. An information processing method comprising:  - 56 -receiving a notification to inquire about a state of availability of a user of an own portable information processing apparatus to perform a method of communication from another information processing apparatus, wherein the state of availability of the user of the own portable information processing apparatus to perform the method of communication comprises whether the user of the own portable information processing apparatus is available or unavailable to perform the method of communication; determining, if the notification is received, whether communication from the other information processing apparatus is acceptable in the state of the user based on a location of the user and a method of the communication; and controlling, if the determining determines that the communication from the other information processing apparatus is not acceptable in the state of the user, withholding transmission of the state of availability of the user to perform communication in reply to the notification.
a communication method of the mobile device in association with a condition that indicates a user of the mobile device is unavailable to communicate using the communication method;  at least one hardware processor configured to: receive a request from a counterpart mobile device to communicate with the mobile device using the communication method;  determine a current state of a user of the mobile device;  determine whether communication between the mobile device and the counterpart mobile device using the communication method is unavailable based on the current state of the user of the mobile device corresponding to the condition that indicates the user of the mobile device is unavailable to communicate using the communication method stored in the memory;  withhold transmission of presence information of the user of the mobile device indicating that communication between the mobile device and the counterpart mobile device using the communication method is available, in response to determining that communication between the mobile device and the counterpart mobile device using the communication method is unavailable;  and transmit to the counterpart mobile device presence information of the user of the mobile device indicating that communication between the mobile device and the counterpart mobile device using the communication method is available based on the current state of the user of the mobile device, in response to determining that communication between the mobile device and the counterpart mobile device using the communication method is available. 
 2.  A non-transitory computer readable medium storing a program causing a mobile device to execute a method of transmitting presence information to a 
counterpart mobile device, the method comprising: receiving request from the counterpart mobile device to communicate with the mobile device using a 
communication method;  determining a current state of a user of the mobile device;  determining, by reading a table comprising the communication method of 
a condition that indicates the user of the mobile device is unavailable to communicate using the communication method 
stored in a memory of the mobile device, whether communication between the mobile device and the counterpart mobile device using the communication method is unavailable based on the current state of the user of the mobile device corresponding to the condition that indicates the user of the mobile device is 
unavailable to communicate using the communication method stored in the memory; withholding transmission of presence information of the user of the mobile device indicating that communication between the mobile device and the counterpart mobile device using the communication method is available, in response to determining that communication between the mobile device and the counterpart mobile device using the communication method is unavailable;  and 
transmitting to the counterpart mobile device presence information of the user of the mobile device indicating that communication between the mobile device and the counterpart mobile device using the communication method is available based on the current state of the user of the mobile device, in response to determining that communication between the mobile device and the counterpart mobile device using the communication method is available. 
 
    3.  A method of a mobile device transmitting presence information to a counterpart mobile device, the method comprising: receiving request from the counterpart mobile device to communicate with the mobile device using a communication method;  determining a current state of a user of the mobile device;  determining, by reading a table comprising the communication method of the mobile device in association with a condition that indicates the user of the mobile device is unavailable to communicate using the communication method 
stored in a memory of the mobile device, whether communication between the mobile device and the counterpart mobile device using the communication method is unavailable based on the current state of the user of the mobile device corresponding to the condition that indicates the user of the mobile device is 
unavailable to communicate using the communication method stored in the memory;  withholding transmission of presence information of the user of the mobile device indicating that communication between the mobile device and the counterpart mobile device using the communication method is available, in 
response to determining that communication between the mobile device and the counterpart mobile device using the communication method is unavailable;  and 
transmitting to the counterpart mobile device presence information of the user of the mobile device indicating that communication between the mobile device 
and the counterpart mobile device using the communication method is available based on the current state of the user of the mobile device, in response to determining that communication between the mobile device and the counterpart mobile device using the communication method is available. 


The claims of the instant application encompass the same subject matter except a storage table. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 10,205,793 B2 as the instant application and to include a table because it was notoriously well known to those of ordinary skill in the art at the time of the invention to include a table to track presence information (see for example, Davies, col 15, ln 55-58). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the instant application to include a table, because such limitations allow presence information to be indexed, thereby allowing the presence information to be accessible based on the related entity/party (Davies, col 15, ln 58-63).
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10,205,793 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of U.S. Patent No. 10,205,793 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993), states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA NAVAR/Primary Examiner, Art Unit 2643